Citation Nr: 0510043	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  94-20 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of a left 
leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1948 to December 1952.  This matter is before the Board 
on appeal from an August 1990 rating decision of the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO) and Insurance Center.  A 
transcript of the veteran's September 1998 hearing before the 
undersigned is on file.  In March 1999, the Board remanded 
this matter for further development to include obtaining a VA 
examination.  In July 2002, the Board undertook additional 
development of the evidence under 38 C.F.R. § 19.9(a)(2) 
(which was in effect at the time).  In July 2003, the Board 
remanded the case, again, for further notice to the veteran 
and for RO consideration of the additional evidence obtained.  


FINDING OF FACT

A left leg disorder was not manifested in service; arthritis 
of the left leg was not manifested in the first year 
following the veteran's separation from service; and any 
current left leg disorder is not shown to be related to 
service.


CONCLUSION OF LAW

Service connection for residuals of a left leg injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  

The claim was considered on the merits.  The veteran was 
advised of VA's duties to notify and assist in the 
development of the claim.  A letter from the RO in March 2004 
informed the appellant of his and VA's responsibilities in 
claims development, and specifically informed him of the type 
of evidence that was needed to establish this claim.  The 
March 2004 letter, the August 1990 rating decision, the 
October 1990 statement of the case (SOC), subsequent 
decisions by the RO, numerous supplemental statements of the 
case (SSOCs) (with the most recent in May 2004), the Board 
Remands in March 1999 and July 2003, and the November 2002 
development memorandum, all notified the veteran of 
applicable laws and regulations, of what the evidence showed, 
and why his claim was denied.  While notice did not precede 
the initial rating decision in this matter (obviously, as the 
decision preceded the VCAA), the claim was readjudicated 
after substantially full notice was given.  The veteran has 
had ample opportunity to respond, and is not prejudiced by 
any notice timing defect.  

Regarding notice content, while the veteran was not advised 
verbatim to submit everything he had pertinent to his claim, 
the March 2004 letter did ask him to identify or submit any 
additional medical evidence which may support the claim.  VA 
correspondence, the SOC, and the numerous SSOCs specifically 
advised him of the type of evidence he needed to submit to 
establish his claim, asked him to assist in obtaining any 
outstanding medical records, and asked him to identify any 
other evidence or information supporting his claim.  
Together, these notices were equivalent to advising the 
veteran to submit everything he had pertinent to the claim.  
In March 2005 the veteran's representative asserted that the 
veteran had not been advised with sufficient specificity what 
he needed to submit in support of his claim.  In that regard, 
it is noteworthy that the more recent notices to the veteran 
amply advised him that to establish service connection for he 
had to show disease or injury in service and a relationship 
of current disability to the disease or injury in service 
(see letter of March 2004) and that the evidence did not show 
left leg injury or a nexus of current disability to service 
(see May 2004 supplemental statement of the case), in essence 
what else was needed.  It is further noteworthy that this 
claim has now been pending some 15 years, and that the 
veteran now has severe Alzheimer's disease and his wife has 
indicated he cannot recall what occurred in service.  The RO 
has proposed to have him declared incompetent to handle his 
financial affairs.  In these circumstances a remand for 
technical correction of notice wording would be 
unconscionable.  The veteran is not prejudiced by the Board's 
proceeding without any further notice; it is not imaginable 
that further notice would serve any useful purpose. 

Regarding the duty to assist, the RO obtained service medical 
records, as well as records of post-service treatment the 
veteran received for leg problems.  In the March 1999 Remand, 
the Board asked the RO to obtain additional records and to 
arrange for a VA examination to determine the diagnosis of 
any leg disorder and obtain an opinion as to the etiology of 
any such leg disorder.  The veteran was examined in April 
2001 and again in November 2002.  In the July 2004 remand, 
the Board directed the RO to ensure compliance with all 
notice and assistance requirements set forth in the VCAA.  
This has been done.  The veteran has not identified any 
pertinent evidence outstanding.  There is nothing further for 
VA to do to assist him.  VA's notice and assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

The veteran's July 1948 examination prior to entrance into 
service revealed that he was physically fit for full military 
duty.  No musculoskeletal defects were noted and the 
veteran's feet were evaluated as normal.  Service medical 
records reveal that he was treated for pes planus on numerous 
occasions during service.  An October 1949 record noted pes 
planus of the left foot following the fracture of the second 
metatarsal.  Arch supports were provided.  An x-ray of the 
left foot in November 1949 was interpreted as showing an old 
fracture of the scaphoid without displacement.  On December 
1952 examination for separation from service, the veteran's 
feet and lower extremities were evaluated as normal.  

Postservice clinical data show that in October 1989, the 
veteran sustained an intertrochanteric fracture of the left 
femur as the result of a fall at his home.  He underwent 
emergency surgery involving open reduction and internal 
fixation at a private medical facility.  An April 1990 
orthopedic clinic record noted that the veteran's left leg 
was 2.5 cm shorter than the right.  In May 1990, VA 
physicians diagnosed postoperative intertrochanteric left hip 
fracture, healed with some shortening.

In March 1990, the veteran submitted his claim for service 
connection for a leg injury, including shortening of the leg.

At a personal hearing on appeal in February 1991, the veteran 
described an injury to his left leg in service when he was on 
an obstacle course and jumped off a wall he was scaling.  He 
stated that he was taken off marching duty and fitted with 
prosthetic shoes. 

April 1991 VA X-rays of the veteran's left hip demonstrated 
an old healed fracture deformity of the union at the old 
fracture site.  There was no evidence of reinjury secondary 
to recent trauma.  

The report of August 1991 VA X-rays of the left knee showed 
no abnormality of the visualized bones or joints.   

In a March 1992 statement, the veteran reported that he 
injured his left leg in basic training.  He noted that he had 
pes planus and was issued special shoes and ankle supports.  

In a November 1996 rating decision, the RO granted service 
connection for pes planus. 

VA examination of the feet in December 1996 noted a 
subjective history indicating the veteran sustained a 
fracture of the left femur in service in 1948 that resulted 
in shortening of that leg, and a subsequent left femur 
fracture in the late 1980s.  There is no indication in the 
examination report that service medical records were 
reviewed.  His present complaints included pain, difficulty 
ambulating, trouble with stairs, and a limp.  He wore a built 
up heel on the left shoe.  Physical examination revealed left 
knee and hip pain, and arthritis in both knees.  The 
impression was that the veteran has had a short leg since his 
injury in 1948, and beginning arthritic changes about the hip 
joint.    

At the August 1998 hearing before the undersigned, the 
veteran described a left leg injury in service involving his 
ankle.  He indicated that the left lower extremity was placed 
in a cast.

On VA examination in April 2001, the examiner noted the 
veteran's history of left hip fracture in October 1989, and 
his current complaints of increasing left hip pain and 
stiffness.  Physical examination revealed that the veteran's 
left lower extremity was shortened by 2.5 cm in the left hip 
area.  X-rays of the pelvis, both hips, and left femur 
revealed an old fracture in the intertrochanteric area and 
mild degenerative joint disease changes in the hip joint 
itself.  The diagnoses included status post fall at home on 
the left hip in 1989, with left intertrochanteric fracture of 
the femur, post internal fixation.

On VA examination in November 2002, it was noted that the 
veteran did not have any memory of a left foot injury in 
service.  (The examiner noted the veteran had memory loss.)  
The veteran stated he did have some type of injury to his 
left hip, and was presently having symptoms in the left hip.  
He denied current left foot symptoms.  The examiner reviewed 
the veteran's claims file and noted the veteran's history of 
a fracture of the left tarsal navicular or scaphoid bone 
during basic training in 1949.  The fracture was undisplaced, 
and was treated conservatively with good results.  Physical 
examination revealed no evidence of current symptoms.  The 
veteran denied any sore or tender areas in the foot.  
Examination revealed a normal appearing foot, with no 
tenderness or swelling over the foot or ankle.  X-rays showed 
no evidence of fracture or residuals of a fracture.  The 
diagnoses included healed fracture, left tarsal, scaphoid or 
navicular, without symptoms, and left pes planovalgus, less 
likely than not associated with the scaphoid fracture.  
December 2002 X-rays of the left foot revealed mild 
osteopenia with moderate changes predominating at the 1st 
metatarsophalangeal joint.
III.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection for arthritis may also be 
granted (on a presumptive basis) if it is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran contends that he has a left leg disability due to 
an injury in service.  Over the years, he has identified that 
injury as involving different parts of the left lower 
extremity, including the left foot, the left ankle, and the 
left hip.  His service medical records reflect a left foot 
fracture and pes planus (which is service-connected, and not 
an issue.).  There were no complaints or findings in service 
involving any other portion of the left lower extremity, 
including the ankle and the hip.  At separation, his lower 
extremities were normal.  

Addressing the anatomical segments of the left lower 
extremity in turn, it is noteworthy again that pes planus is 
service connected, and not at issue.  As to residuals of a 
left foot fracture, while the record shows an injury in 
service, it is neither shown (see report of November 2002 VA 
examination), nor alleged, that he has any residual 
disability from such injury.  Without current disability, 
service connection service connection for residuals of such 
injury may not be established.  See Hickson, supra.  

As to the left ankle and left hip, there is no objective 
evidence that the veteran sustained injuries to those joints 
in service, but ample evidence that a left hip fracture 
occurred many years postservice.  Arthritis of the left 
ankle, knee, or hip was not manifested in the first 
postservice year, and presumptive service connection for such 
disability under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 is not for consideration.  

The record is devoid of any complaints or findings of 
abnormality of the left leg during the entire period from the 
veteran's separation from service in 1952 until the 1989 
injury.  Such a prolonged interval between service and the 
first clinical recordings of the disability(ies) at issue is 
of itself a factor weighing against a finding of service 
connection.  

In summary, what the veteran needs to establish service 
connection for disability of the left leg, whether of the 
ankle, knee, or hip is evidence of current such disability, 
evidence of disease or injury in service. and evidence that 
the current disability is related to disease or injury in 
service (or was caused or aggravated by a disability which is 
already service-connected (see 38 C.F.R. § 3.310); here, it 
is neither alleged nor shown that any left leg disability at 
issue was caused or aggravated by the service connected pes 
planus).  While there is evidence the veteran now has left 
knee arthritis and residuals of a left hip fracture, post 
fixation, there is no objective evidence of left ankle, knee, 
hip injuries in service (and the veteran's own accounts in 
that regard are suspect because of their inconsistency and 
his failing memory), and even more significantly, there is no 
competent evidence that the current left knee or hip 
disability is in any way related to an event or injury in 
service.  As to the December 1996 examination report that 
noted a subjective history of a left femur fracture in 
service, the examining physician did not review the service 
medical records, which do not show a femur fracture.  A bare 
transcription in a medical record of the veteran's self-
reported history, unenhanced by medical analysis, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 405 (1995).  

The matter of a nexus between current disability and service 
or events therein is a medical question, and requires a 
competent (medical) opinion.  While there is no reason to 
doubt the sincerity of the veteran in his lay belief that his 
current left leg disabilities are related to a fall in 
service, his opinion is not competent evidence in this 
matter.  See Espiritu, Grottveit, supra.  Without any 
competent (medical) evidence supporting the veteran's 
allegations that his current left lower extremity disorder(s) 
other than pes planus are related to service, the 
preponderance of the evidence is against his claim.  Hence, 
it must be denied.       




ORDER

Service connection for the residuals of a left leg injury is 
denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


